MEMORANDUM **
In these consolidated petitions, Jose Maria Ochoa Galindo, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s removal order, No. 05-76436, and for review of the BIA order denying his motion to reopen, No. 06-74491. We review de novo questions of law, Vasquez-Zavala v. Ashcroft, 324 F.3d 1105, 1107 (9th Cir.2003), and we deny the petition in No. 05-76436 and dismiss the petition in No. 06-74491.
We reject Ochoa Galindo’s contention that the BIA’s streamlining procedures violate due process or his statutory right to an administrative appeal. See Falcon Car-riche v. Ashcroft, 350 F.3d 845, 851 (9th Cir.2003) (rejecting due process challenge); Jiang v. Gonzales, 425 F.3d 649, 654 (9th Cir.2005) (rejecting statutory challenge).
We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings, under 8 C.F.R. § 1003.2(a). See Toufighi v. Mu-kasey, 538 F.3d 988, 993 n. 8 (9th Cir.2008) (mandate pending).
No. 05-76436: PETITION FOR REVIEW DENIED;
No. 06-74491: PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.